

 
Execution Copy
 

AMENDED AND RESTATED MANAGEMENT AGREEMENT


This AMENDED AND RESTATED MANAGEMENT AGREEMENT, dated December 3, 2013 and
effective as of the 1st day of September, 2013, is by and among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF”), MORGAN STANLEY SMITH
BARNEY SPECTRUM STRATEGIC L.P., a Delaware limited partnership (the
“Partnership”) and PGR Capital LLP, a United Kingdom limited liability
partnership (“PGR” or the “Advisor,” and together with CMF and the Partnership,
the “Parties”).  This Agreement amends and restates the Management Agreement
dated as of December 1, 2011 (the “Existing Agreement”) by and among the
Parties.


W I T N E S S E T H :


WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation, such trading to be conducted directly or through investment in PGR
Master Fund L.P., a Delaware limited partnership (the “Master Fund”), of which
CMF is the general partner and PGR is the advisor; and


WHEREAS, the Amended and Restated Limited Partnership Agreement dated as of May
1, 2008 (the “Limited Partnership Agreement”) permits CMF to delegate to one or
more  commodity trading advisors CMF’s authority to make trading decisions for
the Partnership, which advisors may or may not have any experience managing
client funds; and


WHEREAS, the Advisor is registered as a commodity trading advisor and a
commodity pool operator with the Commodity Futures Trading Commission (the
“CFTC”), is a member of the National Futures Association (“NFA”) and is
authorized and regulated in the United Kingdom by the Financial Conduct
Authority (“ FCA”); and


WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of the NFA; and


WHEREAS, the Parties have entered into the Existing Agreement and now wish to
amend and restate the Existing Agreement to (i) reflect a change to the name of
the program pursuant to which PGR will trade the Master Fund’s assets, (ii)
include representations regarding the Bribery Act 2010, and (iii) make other
appropriate changes; and


WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;


NOW, THEREFORE, the parties agree as follows:
 
1

 
 
 

--------------------------------------------------------------------------------

 
1.  DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership's agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it from time to time by CMF in futures interests, including commodity futures
contracts, options and forward contracts.  The Advisor may also engage in swaps
transactions and other derivative transactions on behalf of the Partnership with
the prior approval of CMF.  All such trading on behalf of the Partnership shall
be in accordance with the trading policies set forth in the Partnership’s most
recent Prospectus, as publicly available filed with the Securities Exchange
Commission as Post-Effective Amendment No.9 to the Partnership’s Form S-1 (File
No. 333-113396) on August 29, 2008 and declared effective on September 17, 2008
(the “Prospectus”), and as such trading policies may be changed from time to
time upon receipt by the Advisor of prior written notice of such change, and
pursuant to the trading strategy selected by CMF to be utilized by the Advisor
in managing the Partnership’s assets.  CMF has initially selected the Advisor’s
PGR Mayfair Investment Program (formerly known as PGR Mayfair Program) (the
“Program”), as described in Appendix A attached hereto, to manage the
Partnership’s assets allocated to it.  Any open positions or other investments
at the time of receipt of such notice of a change in trading policy shall not be
deemed to violate the changed policy and shall be closed or sold in the ordinary
course of trading.  The Advisor may not deviate from the trading policies set
forth in the Prospectus without the prior written consent of the Partnership
given by CMF.  The Advisor makes no representation or warranty that the trading
to be directed by it for the Partnership will be profitable or will not incur
losses.


(b)  CMF acknowledges receipt of the description of the Advisor's PGR Mayfair
Program (the “Program”), attached hereto as Appendix A.  All trades made by the
Advisor for the account of the Partnership shall be made through such commodity
broker or brokers as CMF shall direct, and the Advisor shall have no authority
or responsibility for selecting or supervising any such broker in connection
with the execution, clearance or confirmation of transactions for the
Partnership or for the negotiation of brokerage rates charged therefor.


(c)  The allocation of the Partnership's assets to the Advisor will be made to
the Program as described in Appendix A attached hereto, provided that CMF and
the Partnership agree that for so long as the Partnership trades through the
Master Fund the amount of leverage applied to the assets of the Partnership
allocated to the Advisor by CMF shall be in accordance with the terms of the
agreement by and among CMF, the Master Fund and the Advisor, effective as of
September 1, 2013, as such agreement may be amended from time to time.  In the
event the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing.  In addition, the Advisor will
provide five days' prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would cause the description of the trading
strategy or methods described in Appendix A to be materially inaccurate.
Further, the Advisor will provide the Partnership with a current list of all
futures interests to be traded for the Partnership's account and the Advisor
will not trade any additional futures interests for such account without
providing notice thereof to CMF and receiving CMF's written approval.  The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the assets under the Advisor's management together with all other matters deemed
by the Advisor to be material changes to its business not previously reported to
CMF.  The Advisor further agrees that it will convert foreign currency balances
(not required to margin positions denominated in a foreign currency) to U.S.
dollars no less frequently than monthly. U.S. dollar equivalents in individual
foreign currencies of more than $100,000 will be converted to U.S. dollars
within one business day after such funds are no longer needed to margin foreign
positions.
 
2

 
 
 

--------------------------------------------------------------------------------

 
(d)  The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC's
regulations (“principals”), partners, directors, officers and employees, their
trading performance and general trading methods, its customer accounts (but not
the identities of or identifying information with respect to its customers) and
otherwise as are required in the reasonable judgment of CMF to be made in any
filings required by federal or state law or NFA rule or order.  Notwithstanding
Sections 1(d) and 4(d) of this Agreement, the Advisor is not required to
disclose the actual trading results of proprietary accounts of the Advisor or
its principals unless CMF reasonably determines that such disclosure is required
in order to fulfill its fiduciary obligations to the Partnership or the
reporting, filing or other obligations imposed on it by federal or state law or
NFA rule or order. The Partnership and CMF acknowledge that the trading advice
to be provided by the Advisor is a property right belonging to the Advisor and
that they will keep all such advice confidential.


(e)  The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.


(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF's
sole discretion so that CMF may reallocate the Partnership's assets, meet margin
calls on the Partnership's account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two days' prior notice to the
Advisor of any reallocations or liquidations.


(g)  The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership's account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades.  The Advisor’s
errors shall include, but not be limited to, inputting improper trading signals
or communicating incorrect orders to the commodity brokers.  The Advisor shall
have an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.
 
3

 
 
 

--------------------------------------------------------------------------------

 
2.  INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.


3.  COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable as of the end
of each calendar year equal to 20% of New Trading Profits (as such term is
defined below) earned by the Advisor for the Partnership and (ii) a monthly fee
for professional management services equal to 1/12 of 1% (1% per year) of the
Net Assets of the Partnership allocated to the Advisor as of the opening of
business on the first day of each calendar month, commencing with the month in
which the Partnership begins to receive trading advice from the Advisor pursuant
to this Agreement..


(b)  “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Limited Partnership Agreement, and without regard to further amendments thereto,
provided that in determining the Net Assets of the Partnership on any date, no
adjustment shall be made to reflect any distributions, redemptions or incentive
fees payable as of the date of such determination.


(c)   “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the fiscal period over Net Assets managed by the
Advisor at the end of the highest previous fiscal period or Net Assets allocated
to the Advisor at the date trading by the Advisor on behalf of the Partnership
commences, whichever is higher, and as further adjusted to eliminate the effect
on Net Assets resulting from new capital contributions, redemptions,
reallocations or capital distributions, if any, made during the fiscal period
decreased by interest or other income, not directly related to trading activity,
earned on the Partnership's assets during the fiscal period, whether the assets
are held separately or in margin accounts.  Ongoing expenses will be attributed
to the Advisor based on the Advisor's proportionate share of Net
Assets.  Ongoing expenses will not include expenses of litigation not involving
the activities of the Advisor on behalf of the Partnership.  No incentive fee
shall be paid until the end of the first calendar year of trading following the
date of this Agreement, which fee shall be based on New Trading Profits earned
from the commencement of trading operations by the Advisor on behalf of the
Partnership.  Interest income earned, if any, will not be taken into account in
computing New Trading Profits earned by the Advisor.  If Net Assets allocated to
the Advisor are reduced due to redemptions, distributions or reallocations (net
of additions), there will be a corresponding proportional reduction in the
related loss carryforward amount that must be recouped before the Advisor is
eligible to receive another incentive fee.
4

 
 
 

--------------------------------------------------------------------------------

 
(d)  Annual incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a fiscal year or a calendar month, as the case may be,
the annual incentive fee shall be computed as if the effective date of
termination were the last day of the then current year and the monthly
management fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership's business operations or utilized the Advisor's services bears in
the month to the total number of business days in such month.


(e)  The provisions of this Section 3 shall survive the termination of this
Agreement.


4.  RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a)  The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and partners, may
render advisory, consulting and management services to other clients and
accounts. The Advisor and its officers, directors, employees and partners shall
be free to trade for their own accounts and to advise other investors and manage
other commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor's basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.


(b)  If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership's futures interest positions with the positions of
any other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership's positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership's account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor's other
accounts.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading programs, strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account and that it will not knowingly or
deliberately favor any client or account managed by it over any other client or
account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies, accounts experiencing differing
inflows or outflows of equity, accounts that commence trading at different
times, accounts that have different portfolios or different fiscal years,
accounts utilizing different executing brokers and accounts with other
differences, and that such differences may cause divergent trading results.
5

 
 
 

--------------------------------------------------------------------------------

 
(c)  It is acknowledged that the Advisor and/or its officers, employees,
directors and partners presently act, and it is agreed that they may continue to
act, as advisor for other accounts managed by them, and may continue to receive
compensation with respect to services for such accounts in amounts which may be
more or less than the amounts received from the Partnership.


(d)  The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership's account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership's account given the
potential size of the Partnership's account and the Advisor's and its
principals' current accounts and all proposed accounts for which they have
contracted to act as trading advisor.


5.  TERM.  (a)  This Agreement shall continue in effect until June 30, 2014. CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  At any time during the term of this Agreement, CMF may
terminate this Agreement upon 5 days' notice to the Advisor. At any time during
the term of this Agreement, CMF may elect to immediately terminate this
Agreement if (i) the Net Asset Value per unit of the Partnership shall decline
as of the close of business on any day to $4.00 or less; (ii) the Net Assets
allocated to the Advisor (adjusted for redemptions, distributions, withdrawals
or reallocations, if any) decline by 20% or more as of the end of a trading day
from such Net Assets' previous highest value; (iii) limited partners owning at
least 50% of the outstanding units of the Partnership shall vote to require CMF
to terminate this Agreement; (iv) the Advisor fails to comply with the terms of
this Agreement; (v) CMF, in good faith, reasonably determines that the
performance of the Advisor has been such that CMF's fiduciary duties to the
Partnership require CMF to terminate this Agreement; (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership; (vii) the Advisor fails to conform to
the trading policies set forth in the Limited Partnership Agreement; (viii) the
Advisor merges, consolidates with another entity, sells a substantial portion of
its assets, or becomes bankrupt or insolvent; (ix) Nigel Gent dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control the Advisor
or is otherwise not managing the trading programs or systems of the Advisor; (x)
the Advisor's registration as a commodity trading advisor with the CFTC or its
membership with the NFA or any other regulatory authority, is terminated or
suspended; or (xi) CMF reasonably believes that the Advisor has or may
contribute to any material operational, business or reputational risk to CMF or
CMF’s affiliates.  This Agreement will immediately terminate upon dissolution of
the Partnership or upon cessation of trading by the Partnership prior to
dissolution.
 
6

 
 
 

--------------------------------------------------------------------------------

 
(b)  The Advisor may terminate this Agreement from time to time at any month-end
upon 30 days’ notice to CMF.  The Advisor may immediately terminate this
Agreement if CMF's registration as a commodity trading advisor, commodity pool
operator or its membership in the NFA is terminated or suspended.


(c)  Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.


6.  INDEMNIFICATION.   (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership's assets by the Advisor, CMF shall, subject to
subsection (a)(iii) of this Section 6, indemnify and hold harmless the Advisor
against any loss, liability, damage, fine, penalty, obligation, cost, expense
(including, without limitation, attorneys' and accountants' fees, collection
fees, court costs and other legal expenses), judgments and awards, and amounts
paid in settlement actually and reasonably incurred by it in connection with
such action, suit, or proceeding if the Advisor acted in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence, bad
faith, recklessness, intentional misconduct, or a breach of its fiduciary
obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and further provided that no
indemnification shall be available from the Partnership if such indemnification
is prohibited by Section 14 of the Limited Partnership Agreement.  The
termination of any action, suit or proceeding by judgment, order or settlement
shall not, of itself, create a presumption that the Advisor did not act in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Partnership.


(ii)  Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys' and accountants' fees) actually and
reasonably incurred by it in connection therewith.


(iii)  Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor's approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF's
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF's telecopying to the Advisor of the notice of CMF's selection,
that the Advisor does not approve the selection.
7
 
 
 

--------------------------------------------------------------------------------

 


(iv)  In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership's or CMF's activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys' and accountants' fees) incurred in connection therewith.
(v)  As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, partners and employees and the term “CMF”
shall include the Partnership.


(b)(i)  The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys'
and accountants' fees, collection fees, court costs and other legal expenses),
judgments and awards, and amounts paid in settlement reasonably incurred by them
(A) as a result of the material breach of any material representations and
warranties or covenants made by the Advisor in this Agreement, or (B) as a
result of any act or omission of the Advisor relating to the Partnership if
there has been a final judicial or regulatory determination or a written opinion
of an arbitrator pursuant to Section 14 hereof, to the effect that such acts or
omissions violated the terms of this Agreement in any material respect or
involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)), or (C) if
there has been a settlement of any action or proceeding with the Advisor’s prior
written consent.


(ii)  In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, partners or
employees unrelated to CMF's or the Partnership's business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation, cost
or expense (including, without limitation, attorneys' and accountants' fees,
collection fees, court costs and other legal expenses), judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.


(c)  In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.


(d)  None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.
8

 
 
 

--------------------------------------------------------------------------------

 
(e)  The provisions of this Section 6 shall survive the termination of this
Agreement.


7.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS.


(a)  The Advisor represents and warrants that:


(i)  All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A and
the Advisor’s Disclosure Document, if any, is complete and accurate in all
material respects and such information does not contain any untrue statement of
a material fact or omit to state a material fact that is necessary to make such
statements and information not misleading.  All references to the Advisor and
its principals, if any, in the Partnership’s offering memorandum, if any, or a
supplement thereto will, after review and approval of such references by the
Advisor prior to the use of such memorandum in connection with the offering of
the Partnership’s units, be accurate in all material respects, except that with
respect to pro forma or hypothetical performance information in such memorandum,
if any, this representation and warranty extends only to any underlying data
made available by the Advisor for the preparation thereof and not to any
hypothetical or pro forma adjustments, it being understood that CMF does not
currently intend to include any identifying information about the Advisor in the
memorandum.


(ii)  The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with any such other registration and licensing requirements
as shall be necessary to enable it to perform its obligations hereunder.  The
Advisor agrees to maintain and renew such registrations and licenses during the
term of this Agreement, including, without limitation, registration as a
commodity trading advisor with the CFTC and membership in the NFA.


(iii)  The Advisor is a limited liability partnership duly organized, validly
existing and in good standing under the laws of the United Kingdom and has full
limited liability partnership power and authority to enter into this Agreement
and to provide the services required of it hereunder.


(iv)  The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.


(v)  This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
9

 
 
 

--------------------------------------------------------------------------------

 
(vi) At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the Partnership’s units is required to be delivered
in connection with the offer and sale thereof, the Advisor agrees upon the
request of CMF to promptly provide the Partnership with such information as
shall be necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.


(b)  CMF represents and warrants for itself and the Partnership that:


(i)  The Partnership’s offering memorandum, if any (as from time to time amended
or supplemented, which amendment or supplement shall be approved by the Advisor
as to descriptions, if any, of itself and its actual performance) does not
contain any untrue statement of a material fact or omit to state a material fact
which is necessary to make the statements therein not misleading, except that
the foregoing representation does not apply to any statement or omission
concerning the Advisor, if any, in the Partnership’s offering memorandum, made
in reliance upon, and in conformity with, information furnished to CMF by or on
behalf of the Advisor expressly for use in the memorandum (it being understood
that any hypothetical and pro forma adjustments will not be furnished by the
Advisor).


(ii)  CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.


(iii)  CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.


(iv)  This Agreement has been duly and validly authorized, executed and
delivered on CMF's and the Partnership's behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.


(v)  CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.


(vi)  CMF is registered as a commodity trading advisor and a commodity pool
operator and is a member of the NFA, and it will maintain and renew such
registrations and membership during the term of this Agreement.


(vii)  The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.


(viii)  The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.
 
10

 
 
 

--------------------------------------------------------------------------------

 
8.  COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.


(a)  The Advisor agrees as follows:


(i)  In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.


(ii)  The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, member(s), employees, agents or representatives;
regardless of whether such investigation, suit, action or proceeding also
involves CMF.  The Advisor will provide CMF with copies of any correspondence
(including, but not limited to, any notice or correspondence regarding the
violation, or potential violation, of position limits) from or to the CFTC, NFA
or any commodity exchange in connection with an investigation or audit of the
Advisor’s business activities.


(iii)  In the placement of orders for the Partnership's account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review and reconcile
the Partnership's positions, prices and equity in the account managed by the
Advisor daily and within two business days to notify, in writing, CMF and the
Partnership's brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account's daily and monthly broker statements.


(iv)  The Advisor will maintain a net worth of not less than €50,000 during the
term of this Agreement.


(v)  The Advisor and its directors, officers and employees will conduct their
businesses in compliance with applicable anti-corruption laws, including the
Bribery Act 2010, and have instituted and maintained, and will continue to
maintain, policies and procedures reasonably designed to promote and achieve
compliance with such laws.  In connection with this Agreement, neither the
Advisor nor any director, officer, employee, agent or representative of them,
has taken or will take any action in furtherance of an offer, payment, promise
to pay, or authorization or approval of the payment or giving of money,
property, gifts or anything else of value, directly or indirectly, to any person
while knowing that all or some portion of the money or value will be offered,
given or promised to anyone to improperly influence official action, to obtain
or retain business or otherwise to secure any improper advantage.


(b)  CMF agrees for itself and the Partnership that:


(i)  CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC, NFA and/or the commodity exchange on which any
particular transaction is executed.
 
11

 
 
 

--------------------------------------------------------------------------------

 
(ii)  CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.


(iii)  CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance.  CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.


(iv)  To the extent required by applicable law, CMF, the Partnership, or their
affiliates have appropriate anti-bribery and anti-corruption procedures in place
and are aware of the requirements of the Bribery Act 2010.


9.   COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.


10.  ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.


11.  AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.


12.  NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:


If to CMF or to the Partnership:


Ceres Managed Futures LLC
522 Fifth Avenue, 14th Floor
New York, New York 10036
Attention:  Alper Daglioglu
email:  alper.daglioglu@morganstanley.com
 
12

 
 

--------------------------------------------------------------------------------

 
If to the Advisor:


PGR Capital LLP
Liberty House
222 Regent Street
London, W1W 8HS
United Kingdom
Attention:  Casey Grylls
email:  pgrmasterfund@pgrcapital.com


with a copy to:


Boodle Hatfield
89 New Bond Street
London W1B 5TR
United Kingdom
Attention:  Nigel Stone
email:  nstone@boodlehatfield.com


13.  GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


14.  ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the NFA or, if
the NFA shall refuse jurisdiction, then in accordance with the rules, then in
effect, of the American Arbitration Association; provided, however, that the
power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City.  Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.


15.  NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement, except that certain persons not parties to this Agreement may
have rights under Section 6 hereof.


16.  COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.
13


 
 

--------------------------------------------------------------------------------

 
Execution Copy
 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION.  THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
 
CERES MANAGED FUTURES LLC


By:             /s/ Alper
Daglioglu                                                      
Alper Daglioglu
President and Director




MORGAN STANLEY SMITH BARNEY
SPECTRUM STRATEGIC L.P.




By:           Ceres Managed Futures LLC
its General Partner




By:             /s/ Alper
Daglioglu                                                      
Alper Daglioglu
President and Director




PGR CAPITAL LLP


By:             /s/ Casey Grylls                                           
Casey Grylls
Partner
 
 
14



 
 

--------------------------------------------------------------------------------

 

Appendix A


PGR Mayfair Program


INVESTMENT OBJECTIVE


PGR’s investment programme seeks to profit over the medium term by exploiting
opportunities in futures and forward markets across a broad range of asset
classes and geographic regions. Proprietary models developed by the founding
partners are implemented in an in-house trading system which systematically
processes real-time data and executes trades automatically on electronic future
exchanges and foreign exchange trading platforms.


The following paragraphs discuss the main areas of PGR's investment programme in
turn: strategy, diversification, risk management, technology and execution, and
research.


STRATEGIES


PGR's investment strategies have a strong mathematical and statistical basis and
exploit established signal processing and econometric techniques.  Underlying
our strategies are models of how markets move; it is an important principle that
focuses on real markets rather than data mining. Strategies are primarily
directional in nature; they identify and take advantage of both upward and
downward price momentum.  The source of these trends may be sound economic
considerations, asymmetric information or behavioural patterns of market
participants.  Whatever the cause, persistent trends can be shown to occur in
all markets across all sectors with varying strengths and durations.  PGR’s
strategies have been designed to identify the direction and strength of any
trend over multiple timeframes and have the ability to adapt to the prevailing
market conditions.


Strategies are primarily directional in nature; they identify and take advantage
of both upward and downward price momentum. The source of these trends may be
sound economic considerations, asymmetric information or behavioural patterns of
market participants. Whatever the cause, persistent trends can be shown to occur
in all markets across all sectors with varying strengths and durations. PGR's
strategies have been designed to identify the direction and strength of any
trend over multiple timeframes and have the ability to adapt to the prevailing
market conditions.


Another key feature of our strategies is that they are continuous and update on
every tick in the market.  This approach allows us to be fully systematic,
enhances our ability to adapt to changes in conditions and avoids the dangers of
optimisation around discrete events.


PORTFOLIO


Broad diversification is a key feature of the programme and is achieved through
trading a wide range of global futures and forward markets. These encompass
liquid markets in the equity index, bond, currency, short-term interest rate and
commodity sectors.
 
A-1

 
 

--------------------------------------------------------------------------------

 
Over time, markets may be added to add diversification and capacity; equally,
markets may be removed should opportunities disappear.


RISK MANAGEMENT


Rigorous risk management is central to all PGR's systems and operations. Risk
control is integral to the trading strategies themselves; the strategies scale
positions according to individual market risk and react dynamically to changing
market conditions to control the risk of the portfolio as a whole. The
automation of trade execution and reconciliation avoids the possibility of human
errors while further processes continuously monitor and assess risk throughout
all stages of the investment process.


Financial markets are always subject to unexpected events which by their nature
cannot be predicted. These include the effects of wars, terrorist attacks,
natural disasters, fraud etc. Any investment programme is vulnerable to these
events which cannot be avoided.  However, when they do occur it is important to
be able to rapidly assess the situation and react accordingly. By adjusting our
positions and gearing according to the prevailing levels of market and portfolio
risk we can rapidly control the risk of our portfolio as a whole.


PGR has developed novel processes to monitor and assess market risk using a
number of standard and non-standard measures including correlations, value at
risk, sector exposure, entropy, stress tests etc. These measures enable us to
better understand and react to market risks.


TECHNOLOGY AND EXECUTION


Technology is the backbone of our business. PGR's sophisticated, robust and
already-proven computerised systems enable the entire trading process to be
automated, from real-time signal generation, through electronic trade execution
to STP trade reconciliation. This results in reliable and efficient execution
and operations 24 hours a day 5 days a week without the need for a dedicated
trading team.


The system monitors live market data from real-time feeds and continuously
updates the desired position for each market.  Orders are generated and sent
electronically when there is sufficient liquidity and the spread is narrow. As
fills are received back from a broker, they are passed through to the back
office system for reconciliation with the managed account or fund’s clearer.


The trading system is implemented in Java using professional software
engineering practices. Using real-time programming methods, the system remains
accurate and responsive in even the busiest market conditions.  The system
executes trades fully electronically using the industry standard FIX protocol
and books its fills into the back office system without the need for human
interaction.


RESEARCH AND SIMULATION
A-2
 
 
 

--------------------------------------------------------------------------------

 


Continual development of strategies is essential to maintain
competitiveness.  The partners have strong backgrounds in research and over the
last four years have developed a rigorous yet flexible simulation environment
that can be used to rapidly try new ideas, analyse their performance and
visualize the results. This enables us to develop and compare different
strategies and assess all aspects of their performance before any live testing
takes place.


The performance of the strategies has been assessed using more than 15 years of
historic market prices. Trading strategies are prototyped in a combination of
pure Matlab and Java. The use of Java enables the live trading system to use
much of the same code developed and tested in the simulation environment,
ensuring that the live strategies have been correctly implemented and rigorously
tested.
 
A-3



